 



Exhibit 10.3
TRANSITION SERVICES AGREEMENT
This Transition Services Agreement (“Agreement”) is entered into effective as of
April 30, 2008 between, Technology Solutions Company, a Delaware corporation
(“TSC”) and EnteGreat Solutions, LLC, a Delaware limited liability company
(“EnteGreat”).
RECITALS
WHEREAS, TSC and EnteGreat have entered into that certain Asset Purchase
Agreement (the “Purchase Agreement”); terms defined therein having the same
meaning when used herein pursuant to which the TSC’s SAP Practice (“SAP
Practice”) will be sold by TSC to EnteGreat; and
WHEREAS, the SAP Practice has been operated as a practice within TSC, and TSC
has provided various services to the SAP Practice; and
WHEREAS, EnteGreat desires to continue to obtain various services from TSC and
TSC desires to continue to provide such services;
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01 Defined Terms. In addition to the words and terms defined in the
Purchase Agreement which shall have the same meaning when used herein, the
following terms, as used herein, shall have the following meanings:
“Transition Period” means the period commencing on the Close Date and ending on
the 31st day of July, 2008; provided, however, that with respect to any
Transition Service, EnteGreat may, upon notice to TSC, either (i) terminate the
Transition Period as of any date prior to the period provided for such services
herein or (ii) extend the Transition Period to a date beyond the period provided
for such services herein, but not later than the four (4) month anniversary date
of the Close Date.
“Transition Services” means, except as otherwise provided herein, the service or
services described in the Transition Services Schedule(s) attached hereto.

 

1



--------------------------------------------------------------------------------



 



ARTICLE 2
TRANSITION SERVICES
Section 2.01 Transition Services.
(a) During the Transition Period, TSC shall use its reasonable best efforts to
provide, or cause its Affiliates to use their reasonable best efforts to
provide, to EnteGreat or its Affiliates all Transition Services in the manner
and at a relative level of service consistent in all material respects with that
provided by TSC or its Affiliates to the SAP Practice prior to the Close Date.
(b) In consideration of the provision of Transition Services hereunder,
EnteGreat shall pay to TSC an hourly rate in accordance with the Hourly Rate
Transition Services Schedule attached hereto, for such resources’, at their
scheduled cost, accumulated hours in support of the Transition Services.
(c) Except as otherwise agreed, TSC shall invoice EnteGreat on a bi-weekly basis
for the Transition Services to be provided hereunder, and payment shall be due
fifteen (15) days after invoice date.
(d) Notwithstanding the foregoing, (i) for any Transition Services which include
payment of payroll or wages to employees of the SAP Practice, EnteGreat shall
pay all necessary amounts (including payroll taxes) to TSC prior to the payment
thereof by TSC and (ii) any charges to TSC from outside suppliers for the
provision of Transition Services shall be submitted by TSC to EnteGreat for
payment and, except as TSC may otherwise agree in connection with any individual
statement of charges which has been submitted to TSC, EnteGreat hereby agrees to
make payment therefor either to such outside supplier in accordance with the
payment terms of such outside supplier or to TSC if TSC is required to pay such
outside supplier, (in which event such payment shall be made on or before the
date on which TSC notifies EnteGreat it intends to make payment, or if TSC does
not provide such notice, immediately after TSC provides notice to EnteGreat that
TSC has made such payment).
(e) In the event EnteGreat shall request TSC to continue to provide any
Transition Service beyond the expiration of the Transition Period, TSC and
EnteGreat shall negotiate in good faith and at arm’s length the terms of any
such extension, including fair market value pricing for all such services.
Section 2.02 Records and Accounts. TSC shall maintain accurate records and
accounts of all transactions relating to the Transition Services performed by it
pursuant to this Agreement.
Section 2.03 Directors and Officers of EnteGreat and TSC.
(a) The services of TSC’s officers and employees which are rendered to EnteGreat
under this Agreement shall at all times be in accordance with the historical
business practice of the SAP Practice.

 

2



--------------------------------------------------------------------------------



 



(b) Nothing in this Agreement shall limit or restrict the right of any of TSC’s
directors, officers or employees to engage in any other business or devote their
time and attention in part to the management or other aspects of any other
business, whether of a similar nature, or to limit or restrict the right of TSC
to engage in any other business or to render services of any kind to any
corporation, firm, individual, trust or association, except as provided in the
Purchase Agreement.
(c) Except as expressly provided as part of any Transition Services hereunder,
TSC shall have no authority pursuant to this Agreement to commit EnteGreat or
any of its Affiliates to any obligation in any manner or to use EnteGreat’s name
or to enter into any contract or commitment on behalf of EnteGreat.
(d) Except as expressly provided as part of any Transition Services hereunder,
EnteGreat shall have no authority pursuant to this Agreement to commit TSC or
any of its Affiliates to any obligation in any manner or to use TSC’s (except as
provided in the Purchase Agreement) name or to enter into any contract or
commitment on behalf of TSC.
Section 2.04 Limitation of Liability.
(a) TSC shall have no liability whatsoever to EnteGreat or any of its Affiliates
for any error, act or omission in connection with the Transition Services to be
rendered by TSC to EnteGreat hereunder unless any such error, act or omission
derives from willful misconduct or negligence.
IN NO EVENT SHALL TSC BE LIABLE FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES (INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS, REVENUES OR DATA),
WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE,
WHETHER OR NOT ENTEGREAT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. THE
LIABILITY OF TSC FOR DAMAGES OR ALLEGED DAMAGES HEREUNDER, WHETHER IN CONTRACT,
TORT OR ANY OTHER LEGAL THEORY, IS LIMITED TO, AND WILL NOT EXCEED, THE MONIES
PAID BY ENTEGREAT TO TSC FOR TRANSITION SERVICES UNDER THIS AGREEMENT.
(b) TSC is an independent contractor and when its employees act under the terms
of this Agreement, they shall be deemed at all times to be under the supervision
and responsibility of TSC; and, notwithstanding any reimbursement of labor costs
as provided herein or otherwise, no person employed by TSC and acting under the
terms of this Agreement shall be deemed to be acting as agent or employee of
EnteGreat or any customer of EnteGreat for any purpose whatsoever.

 

3



--------------------------------------------------------------------------------



 



Section 2.05 Confidentiality.
(a) Each party will keep any confidential or proprietary information of the
other party confidential and shall take all appropriate actions in order to
protect such information. Neither party nor any of their representatives will
disclose any confidential or proprietary information of the other party in any
manner whatsoever without the prior written consent of the owner of the
confidential or proprietary information. Each party will transmit any
confidential or proprietary information of the other party only to those
employees and representatives of such party who need to know such information in
order to perform their functions relating to this Agreement. The foregoing shall
not apply to (i) information that has become part of the public domain through
no breach or violation of this Section 2.05 by the other party, (ii) information
that has previously been disclosed to the recipient by a third party who is in
lawful possession of such information and has the lawful right to disclose such
information freely, or (iii) information that is required to be disclosed (under
threat of contempt or similar sanction) in connection with any legal
proceedings.
(b) The parties agree that monetary damages will not adequately compensate
either party for any breach or threatened breach of Sections 2.05 hereof.
Because the breach or threatened breach of any such Sections will result in
irreparable injury to the aggrieved party, such aggrieved party shall be
entitled to any legal or equitable remedies to enforce such provisions,
including specific performance. In all cases, the aggrieved party shall also be
entitled to pursue any other remedies available at law, including damages, as a
result of any such breach.
ARTICLE 3
MISCELLANEOUS
Section 3.01 Entire Agreement. This Agreement, including all ancillary
agreements, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof.
Section 3.02 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware regardless of the laws that
might otherwise govern under principles of conflicts of laws applicable thereto.
Section 3.03 Descriptive Headings. The descriptive headings herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.
Section 3.04 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given when delivered in person, by
telecopy with answer back, by express or overnight mail delivered by a
nationally recognized air courier (delivery charges prepaid), or by registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties at their chief executive offices, or to such other address as the party
to whom notice is given may have previously furnished to the others in writing
in the manner set forth above. Any notice or communication delivered in person
shall be deemed effective on delivery. Any notice or communication sent by
telecopy or by air courier shall be deemed effective on the first Business Day
at the place at which such notice or communication is received following the day
on which such notice or communication was sent. Any notice or communication sent
by registered or certified mail shall be deemed effective on the fifth Business
Day at the place from which such notice or communication was mailed following
the day on which such notice or communication was mailed.

 

4



--------------------------------------------------------------------------------



 



Section 3.05 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and their legal representatives and
successors, and each Subsidiary and each Affiliate of the parties hereto, and
nothing in this Agreement, express or implied, is intended to confer upon any
other Person any rights or remedies of any nature whatsoever under or by reason
of this Agreement, except as otherwise expressly provided herein.
Section 3.06 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which shall constitute one
and the same agreement.
Section 3.07 Dispute Resolution. Resolution of any and all disputes arising from
or in connection with this Agreement, whether based on contract, tort, or
otherwise (collectively, “Disputes”), shall be exclusively governed by and
settled in accordance with the provisions of Section 12.8 of the Purchase
Agreement.
Section 3.08 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the fullest extent
possible.
Section 3.09 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty or agreement herein, nor shall any
single or partial exercise of any such right preclude other or further exercise
thereof or of any other right. All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
Section 3.10 Amendment. No change or amendment will be made to this Agreement
except by an instrument in writing signed on behalf of each of the parties to be
bound by such change or amendment.
Section 3.11 Authority. Each of the parties hereto represents to the other that
(a) it has the corporate or other requisite power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement by it has been duly authorized by all necessary corporate or
other action, (c) it has duly and validly executed and delivered this Agreement,
and (d) this Agreement is a legal, valid and binding obligation, enforceable
against it in accordance with its terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and general equity principles.

 

5



--------------------------------------------------------------------------------



 



Section 3.12 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. When a reference is made in this Agreement to
an Article or a Section, such reference shall be to an Article or Section of
this Agreement unless otherwise indicated.
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized on the day and year
first above written.

              TECHNOLOGY SOLUTIONS COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            ENTEGREAT SOLUTIONS, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

6